UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-1256


ALISON LEVON BOYD,

               Plaintiff - Appellant,

          v.

ANNA MILLS WAGONER, IN HER OFFICIAL CAPACITY AND INDIVIDUAL
CAPACITY AS UNITED STATES ATTORNEY FOR THE MIDDLE DISTRICT
OF NORTH CAROLINA; RYAN COGGINS, In his individual and
official capacity as an officer of the Greensboro Police
Department; CHRISTOPHER COTTONARO, In his individual and
official capacity as an officer of the Greensboro Police
Department; LISA BLUE BOGGS, In her official capacity and
individual capacity as Assistant U.S. Attorney; ERIC H.
HOLDER, JR., In his official capacity and his individual
capacity as U.S. Attorney General; THOMAS DAVID SCHROEDER,
In his individual and official capacity as a U.S. Judge for
the Middle District of North Carolina; WILLIAM STIMSON
TRIVETTE, In his individual and official capacity as a
practicing attorney; TIM R. BELLAMY, In his individual and
official capacity as Chief of the Greensboro Police
Department; N. CARLTON TILLEY, In his individual and
official capacity as a U.S. Judge for the Middle District of
North Carolina; WILLIAM L. OSTEEN, JR., In his individual
and official capacity as a U.S. Judge for the Middle
District of North Carolina; JAMES A. BEATY, JR., In his
individual and official capacity as a U.S. Judge for the
Middle District of North Carolina; SHARP, In his individual
and official capacity as a U.S. Judge for the Middle
District of North Carolina; ELLISON, In his individual and
official capacity as a U.S. Judge for the Middle District of
North Carolina,

               Defendants - Appellees.
Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.      Malcolm J. Howard,
Senior District Judge. (1:09-cv-00930-MJH-WWD)


Submitted:   September 28, 2010       Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alison Levon Boyd, Appellant Pro Se.    Gill Paul Beck, Sr.,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              Alison Levon Boyd appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing      his    complaint       as    frivolous.         The    district    court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2006).            The magistrate judge recommended that

relief be denied and advised Boyd that failure to file timely

objections to this recommendation could waive appellate review

of    a    district     court    order       based     upon     the    recommendation.

Despite      this    warning,    Boyd       failed    to    timely     object     to    the

magistrate judge’s recommendation.

              The     timely     filing       of     specific      objections      to     a

magistrate      judge’s       recommendation         is     necessary      to   preserve

appellate review of the substance of that recommendation when

the       parties     have     been        warned     of    the       consequences       of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Boyd

waived      appellate    review       by    failing    to     timely    file    specific

objections      after    receiving          proper    notice.         Accordingly,      we

affirm the judgment of the district court.                        We also deny Boyd’s

motions for appointment of counsel and return of property.                              We

dispense      with     oral     argument       because      the    facts    and    legal




                                              3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4